Citation Nr: 1230269	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-13 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for motion sickness.

2. Entitlement to service connection for dizziness.

3. Entitlement to service connection for temporomandibular joint disorder (TMJ/TMD), to include as aggravated by posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to an initial compensable rating for headaches.

6. Entitlement to an initial compensable rating for left testicular cyst.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to April 2005.

The issues of entitlement to service connection for motion sickness, dizziness, and TMD/TMJ were last before the Board of Veterans' Appeals (Board) in May 2010, on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina. The Board denied the claims for motion sickness and dizziness and remanded the claim for TMD/TMJ. The RO denied entitlement to service connection for bilateral hearing loss in an April 2010 rating decision and denied the remaining issues on appeal in an October 2010 rating action.

The Veteran appealed the Board's May 2010 denials of service connection for motion sickness and dizziness to the United States Court of Appeals for Veterans Claims (Court). In February 2012, pursuant to a Joint Motion for Remand, the Court vacated and remanded the Board's denial of those issues for compliance with the instructions in the joint motion.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim. A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to service connection for eczema, service connection for obstructive sleep apnea, service connection for right testicular cyst, and an increased disability rating for rhinitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

As an initial matter, the Board observes that the Veteran submitted timely notices of disagreement to the April 2010 rating decision denying entitlement to service connection for bilateral hearing loss and to the October 2010 ratings assigned for headaches and left testicular cyst. However, the RO has yet to promulgate a Statement of the Case on any of these issues. These issues must be remanded to the RO for appropriate development. Manlincon v. West, 12 Vet.App. 238 (1999). The Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

The claims file further reflects that additional evidence remains outstanding and clarifying medical opinions are warranted in regard to the claims for TMJ/TMD, dizziness, and motion sickness. These issues must be remanded in compliance with the Court's February 2012 Order and with VA's duty to assist.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. Although the Veteran has not specifically indicated that he receives VA or TriCare health care, while this case is in remand status, the RO must attempt to obtain any such available records in compliance with the duties prescribed in the VCAA. As the claims file reflects that the Veteran receives care from multiple private physicians, the RO also must provide the Veteran with authorization forms allowing for the release of any outstanding pertinent private treatment records. These records must specifically include records of treatment from Pinehurst Surgical Clinic and Pinehurst Medical Center as well as Doctors Ceraso, Ung, and Whitlock.

In November 2005, the Veteran was afforded a VA examination in regard to his claims for service connection for dizziness and motion sickness. Pursuant to the February 2012 Joint Motion for Remand, that examination is deemed inadequate. Specifically, the 2005 VA examination report contains unexplained inconsistencies such as reporting the frequency of motion sickness as "once or twice a year" as well as "one or two times a week" and stating that the Veteran was not symptomatic on the examination date, but omitting any discussion of whether or not he had any current disability. The Board finds that an additional opinion as to the exact nature and severity of the asserted disability must be obtained. When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion. See Colvin v. Derwinski, 1 Vet.App. 171 (1991); Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  

The Board notes that the Veteran has subsequently submitted additional private medical evidence reflecting ongoing symptoms of vertigo and nausea. He has asserted, through counsel, that no additional medical examination is required because the private treatment notes plainly reflect a chronic disability. However, these notes do not provide a clear diagnosis and indicate that his private physician is not sure if he experiences Meniere's syndrome or dizziness as a symptom of some other disability. As the exact nature of the disability remains unknown, additional development of the medical evidence is warranted. See Sanchez-Benitez v. West, 13 Vet.App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 61 Fed.Reg. 20,440, 20,445 (May 7, 1996).

The claim of entitlement to service connection for TMJ/TMD was remanded by the Board in May 2010 for the provision of a VA examination. Although that examination was completed in August 2011, additional medical opinion is warranted. The 2011 VA examiner opined that the Veteran did not experience TMJ/TMD as a result of his active duty service because he did not receive diagnosis or treatment for that disorder while on duty although his treatment notes reveal evidence of teeth grinding. However, the examiner did not comment on a September 2004 service treatment record showing that the Veteran received an occlusal splint and did not discuss whether in-service bruxism may have led to TMJ/TMD. The resulting examination report is therefore inadequate and must be returned. See 38 C.F.R. § 4.2. Further, as the Veteran has raised an aggravation theory of entitlement - that his service-connected PTSD aggravates his TMJ/TMD beyond a natural progression - an additional medical opinion also is warranted.

The appeal is therefore REMANDED to the RO for the following actions:

1. Gather any available VA treatment records and associate them with the claims file.

2. Take appropriate steps to obtain any available post-service TriCare treatment records and associate them with the claims file.

3. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. Provide him with forms authorizing the release of any outstanding private treatment records. If any identified records are unavailable, inform the Veteran and request that he submit any copies in his possession. The records requested must specifically include, but are not limited to, the following:

a. Pinehurst Surgical Clinic (after July 7, 2008), to specifically include Doctors Cox and White;

b. Pinehurst Medical Center;

c. Carolina Center for Cosmetic Surgery, to specifically include Dr. Ceraso;

d. Dr. Ung; and

e. Dr. Whitlock.

4. After the above-directed development, issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issues of entitlement to service connection for bilateral hearing loss and entitlement to initial compensable evaluations for headaches and left testicular cyst. The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2011). If the Veteran perfects his appeal, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent. 

5. Subsequently, return the claims file to the November 2005 neurological disorders VA examiner for an opinion as to the precise nature and etiology of the asserted motion sickness and dizziness disabilities. If that examiner is unavailable, document the reason for the unavailability and provide the claims file to another physician of suitable background and training to render the requested opinions. IF THE AVAILABLE EXAMINER DETERMINES THAT A NEW EXAMINATION IS WARRANTED, TAKE STEPS TO SCHEDULE THE VETERAN FOR AN EXAMINATION AT AN APPROPRIATE LOCATION. All necessary tests and studies deemed necessary by the examiner shall be conducted. The following considerations will govern the examination/review:

a. Specifically acknowledge receipt and review of the claims folder and a copy of this remand.

b. Review the pertinent evidence - to specifically include, but not limited to, the November 2005 VA examination report and subsequent private medical evidence - and address the Veteran's competent reports as to the onset and continuity of symptomatology.  

c. Opine as to whether it is at least as likely as not that the Veteran currently (at any time since filing his February 2005 claim) has a disability or disabilities manifested by dizziness and/or motion sickness that is related to any incident of his active duty service, or that was incurred within one year of his discharge. All clinical findings must be reported in detail and correlated to a specific diagnosis.

d. The examiner is asked to explain the medical basis or bases for the requested opinions, identifying any pertinent evidence of record and citing to any medical treatises utilized.  Rationales must be provided for any findings rendered.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

6. After completing the above, return the claims file to the August 2011 dental disorders VA examiner. If that examiner is not available, provide the claims file to another examiner of suitable background and experience to provide the requested medical opinions. If the available examiner determines that another examination is warranted, take steps to schedule an examination at an appropriate location. The following considerations will govern the review/examination:

a. Specifically acknowledge receipt and review of the claims folder and a copy of this remand.

b. Review the pertinent evidence - to specifically include, but not limited to, the August 2011 VA examination report, September 2004 treatment note showing placement of an occlusal stint, the Veteran's November 2010 contentions, and subsequent private dental evidence - and address the Veteran's competent reports as to the onset and continuity of symptomatology. 

c. Opine as to whether it is at least as likely as not that the reported in-service symptoms and treatment reflected early manifestations of TMJ/TMD AND/OR that mental stress (PTSD) exacerbates his TMJ/TMD beyond a natural progression. All clinical findings must be reported in detail and correlated to a specific diagnosis.

d. The examiner is asked to explain the medical basis or bases for the requested opinions, identifying any pertinent evidence of record and citing to any medical treatises utilized.  Rationales must be provided for any findings rendered. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

7. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

8. Thereafter, consider all of the evidence of record and readjudicate the issues. If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



